DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-8) in the reply filed on September 15, 2022 is acknowledged.  Thus, claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim.

Specification
A new title is required that is clearly indicative of the ELECTED invention to which the claims are directed. 
The following title is suggested: --METHOD FOR MANUFACTURING A CIRCUIT BOARD WITH EMBEDDED NICKEL RESISTOR--.

Claim Objections
Claim 1 is objected to because of the following informalities:  “eilectric” (line 5) should be changed to: --dielectric--.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 7,441,329 to Cheng.
Regarding claim 1, Cheng discloses  method for manufacturing a circuit board, comprising: providing a copper substrate (1110), the copper substrate comprising a copper foil (1110); forming a nickel resistance layer (1120) on the copper foil (1110, see Figs. 2B and 3); forming a first dielectric layer (1140) and a first copper layer (1132) on the nickel resistance layer (1120), the first dielectric layer sandwiched between the first copper layer and the nickel resistance layer (see Fig. 3), and etching the copper foil (1110) and the first copper layer (1132) to form a first conductive wiring layer (1112) and a second conductive wiring layer (1132), respectively, thereby obtaining the circuit board.
Regarding claim 2, Cheng discloses the nickel resistance layer (1120) is embedded in the first dielectric layer (1140, see Fig. 3 because these layers are laminated together see Col. 8, lines 28-29).
Regarding claim 8, Cheng discloses forming a first protective layer (2212) on the first conductive wiring layer (2120), the first protective layer comprising an opening, and a portion of the first conductive wiring layer exposed from the opening to form a pad (see, Fig. 6); and forming a second protective layer (1130) on the second wiring layer (1132)

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 6,910,264 to Tung.
Regarding claim 1, Tung discloses  method for manufacturing a circuit board, comprising: providing a copper substrate (12), the copper substrate comprising a copper foil (12); forming a nickel resistance layer (13) on the copper foil (12, see Fig. 1A); forming a first dielectric layer (11) and a first copper layer (12) on the nickel resistance layer (11), the first dielectric layer sandwiched between the first copper layer and the nickel resistance layer (see Fig. 1B), and etching the copper foil (12) and the first copper layer (12) to form a first conductive wiring layer (15-17) and a second conductive wiring layer (15-17), respectively, thereby obtaining the circuit board (see Fig. 1C).
Regarding claim 2, Tung discloses the nickel resistance layer (13) is embedded in the first dielectric layer (11/14, see Fig. 1B).



Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S Patents 5,243,320 and 6,631,551 disclose the method of forming the embedded resistor in the circuit board.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DN/								/DONGHAI D NGUYEN/September 30, 2022 	                                           Primary Examiner, Art Unit 3729